1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    ALEXANDER HINMAN
     Certified Law Clerk
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Alexander_Hinman@fd.org
5
     Attorney for Defendant
6    David F. Monroe
7
8                                IN THE UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 2:19-PO-00150-DB
12                         Plaintiff,                 STIPULATION AND ORDER
                                                      TO RESET COLLATERAL AND RECALL THE
13            v.                                      ABSTRACT
14    DAVID F. MONROE,                                DATE: November 12, 2019
                                                      TIME: 9:00 a.m.
15                         Defendant.                 COURT: Hon. DEBORAH BARNES
16
17
18           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

19   Attorney, through Christopher Hales, Assistant United States Attorney, counsel for Plaintiff, and

20   Heather Williams, Federal Defender, through Certified Law Clerk Alexander Hinman, counsel

21   for David F. Monroe, that the collateral amount be reset to a total payment of $150, which

22   has been satisfied, and that the abstract issued on November 12, 2019, be recalled.

23           The parties reset the total collateral amount to $150, on October 15, 2019 ($120 for the

24   fine and $30 for processing fee), which David Monroe has paid as of December 1, 2019. An

25   abstract was ordered on November 12, 2019 because David Monroe still had an outstanding

26   balance of $50, which has now been satisfied.

27           Based on the foregoing, the parties agree that the collateral amount be set to $120 for the

28   ///

      Stipulation and Order to Reset Collateral and    -1-          U.S. v. David Monroe 2:19-PO-00150-DB
      Recall the Abstract
1    fine, plus $30 for procressing fees, setting the total amount to $150. The parties further agree that
2    that the abstract be recalled.
3
4                                                     Respectfully submitted,

5
     DATED: December 3, 2019                          HEATHER E. WILLIAMS
6                                                     Federal Defender
7
                                                      /s/ Alexander J Hinman
8                                                     ALEXANDER J HINMAN
                                                      Certified Law Clerk
9                                                     Federal Defender Office
                                                      Attorney for David F. Monroe
10
     DATED: December 3, 2019                          McGREGOR W. SCOTT
11
                                                      United States Attorney
12
                                                      /s/ Christopher S. Hales
13                                                    CHRISTOPHER S. HALES
                                                      Assistant U.S. Attorney
14                                                    Attorney for Plaintiff
15
                                                      (Approved via email 12/3/2019)
16
17
18
                                                      ORDER
19
             IT IS HEREBY ORDERED, the Court, having reviewed and considered the parties’
20
     stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
21
     its order. The Court specifically finds that the collateral amount is to be reset to a total $150,
22
     which has been satisfied by David Monroe. It is further ordered that the the abstract be lifted.
23
     Dated: December 4, 2019
24
25
26
27
28
      Stipulation and Order to Reset Collateral and     -2-           U.S. v. David Monroe 2:19-PO-00150-DB
      Recall the Abstract
